J-S77019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

LUIS OMAR COLON-ROQUE,

                            Appellant                 No. 359 MDA 2016


               Appeal from the PCRA Order of February 17, 2016
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0003358-2014
                            CP-36-CR-0003369-2014


BEFORE: PANELLA, OLSON and PLATT,* JJ.

JUDGMENT ORDER BY OLSON, J.:                    FILED DECEMBER 13, 2016

       Appellant, Luis Omar Colon-Roque, appeals pro se from an order

entered on February 17, 2016 in the Criminal Division of the Court of

Common Pleas of Lancaster County that denied his petition filed pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. We

dismiss the appeal.1

       A detailed recitation of the facts is unnecessary for our disposition as

we find that Appellant's failure to submit a brief that complies with the



____________________________________________


1
  On July 27, 2016, the Commonwealth filed an application for relief
requesting dismissal of this appeal on grounds that Appellant failed to
comply with Pa.R.A.P. 2111 in preparing his brief. For the reasons set forth
herein, we grant the Commonwealth’s request for relief.



*Retired Senior Judge assigned to the Superior Court.
J-S77019-16



requirements set forth in Pa.R.A.P. 2111 forecloses our efforts to conduct

meaningful appellate review.

      Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure, and this Court may quash or

dismiss an appeal where substantial defects occur.         Commonwealth v.

Adams, 882 A.2d 496, 497-498 (Pa. Super. 2005); Pa.R.A.P. 2101. An

appellant's brief shall contain, inter alia, a statement of jurisdiction, the

order or other determination in question, a statement of both the scope of

review and the standard of review, a statement of the question(s) involved,

a statement of the case, a summary of the argument, an argument divided

into as many parts as there are questions to be addressed, a short

conclusion stating the relief sought, the opinion of the trial court, and a

statement of the errors complained of on appeal. See Pa.R.A.P. 2111(a).

“Although this Court is willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant.”

Adams, supra at 498 (internal citation omitted).

      Appellant has made little to no effort to comply with the Rules of

Appellate Procedure in preparing his brief. In fact, Appellant’s brief consists

solely of seven numbered and rambling paragraphs complaining, without

proper development, about the constitutionality of the search to which he

was subjected and the validity of his arrest.      In addition, Appellant also

complains about the competency of trial and PCRA counsel without citation

to relevant authority or the certified record.    Because of these substantial

                                      -2-
J-S77019-16



omissions and defects, we are unable to undertake meaningful review.

Accordingly, we dismiss this appeal.    See Adams, supra at 497-498;

Pa.R.A.P. 2101.

      Commonwealth’s application for relief granted.   Appeal dismissed.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2016




                                  -3-